August 7, 2008 For Immediate Release Phone: 609-561-9000 Investor Relations Contact: Stephen Clark x4260 Media Contact: Joanne Brigandi x4240 SJI Reports Q2 2008 Results Reaffirms 2008 Economic Earnings Growth Guidance of 6 – 10% Folsom, NJ – South Jersey Industries (NYSE: SJI) today announced a loss from continuing operations for the second quarter 2008 of $13.3 million, or $0.45 per share, compared with income from continuing operations of $10.8 million, or $0.37 per share, for the same quarter of 2007. The loss reflected the impact of a net mark-to-market loss of $20.9 million, or $0.70 per share, on the derivatives we use to hedge the activities of our commodity asset management and marketing businesses.This non-cash loss had been virtually eliminated by July 31, 2008 due to a decrease in natural gas prices. SJI’s Economic Earnings from continuing operations for the second quarter of 2008 were $7.6 million, up 23% from $6.2 million for the same quarter in 2007. Economic Earnings per share from continuing operations rose to $0.26 from $0.21 in the comparison of second quarters for 2008 and 2007, respectively.The non-GAAP measure, Economic Earnings, adjusts income from continuing operations by eliminating all unrealized gains and losses on commodity derivative transactions and adjusts for realized gains and losses attributed to hedges on inventory transactions. (Please refer to the Explanation and Reconciliation of Non-GAAP Financial Measures at the end of this release.) “Performance year-to-date leaves SJI well positioned to achieve its targeted 2008 Economic
